Case 2:20-cv-00376-MJH-MPK. Document 3 Filed 04/15/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT .
FOR THE WESTERN DISTRICT OF PENNSYLVANIA\ FI L E D

 

 

APR 15 2020

_ CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

2d - 370

MOTION AND DECLARATION IN SUPPORT OF MOTION TO PROCEED
IN FORMA. PAUPERIS
:

may ¥ Lo , am the plaintiff in the above entitled case.
on for leave to proceed in forma pauperis, I state that because of my poverty I am
1 costs of said proceeding or to give security therefore and that I believe Iam

rt of this motion, I declare the following responses are true. [

LO

1. If you are receiving prison wages, state the amount: |

 

 

“Dehanida Poaensk

 

  

In Support of my moti
unable.to pay the initia
entitled to redress. In suppo

If you received within the past twelve months any money form any source, explain, and state

the amowne Plense Accouwbiue TReusachiols paid Balaires Addached

2.

 

ing, savings, or prison accoun

3. Stats os amount of money you have in a chec hg
(lyase See: Aeetsisselse Daaasact fans acd Balrutes aden eed

4. Identify and state the value of any real estate, stocks, bonds, notes, automobiles, or other
Valuable property (excluding ordinary household furnishings and clothing) which you own:

MWA
hows

 

. i
. List the persons who are dependent upon you for support; state relationship to those persons
And indicate how much you contribute toward their support: |

Mi _.
Wo ue H

Ln

 

I declare under penalty of perjury that the foregoing is true and correct.
SIGNED THIS Ob DAY OF A A |
/

ite signature °

7010 |

 
 
 

 
Case 2:20-cv-00376-MJH-MPK Document 3 Filed 04/15/20 Page 2 of 2

TO BE COMPLETED BY RECORDS OFFICER OF PRISON

on account at

 

e plaintiff presently has the sum of
livesha, Cov Jar
(Name of prison)

L- Attached is a copy of the plaintiff's institutional account

indicating deposits.and withdrawals during the preceding one
Lid. f@se.

1.

year period or _
(Indicate period covered by Account) -

I cannot furnish the court with a copy of the plaintiff's
institutional account indicating income and withdrawals because

 

 

2. The plaintiff has the following securities and other assets: (include any information you have
regarding outside accounts, sources of income): ;

 

A {\-
PN

CVT

3. Other information relevant to plaintiff's financial status or information that plaintiff's statements
contained in his motion and declaration in support of motion to proceed in forma pauperis are not

true: 7
f

Id iow
f

I declare under penalty of perjury that the foregoing is true and correct, to the best of my knowledge,

information and belief.

day of __L fal 20.24.
Df Oulyln __ Ques OCegich Jryoet

Signature and Title of Records Officer of Prison

Signed this _(g

ORDER

 

Mation for leave to proceed in forma pauperis is

 

Date:

 

United States Magistrate Judge

 
